Citation Nr: 0905241	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  02-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 29, 2000, 
for the grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, C.J., and B.P.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1970.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of July 2008.  This matter 
was originally on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

The appellant testified before the undersigned Veterans Law 
Judge at a central office hearing in May 2008.  A transcript 
of this hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2001 rating decision, the Newark RO granted 
service connection for the cause of the veteran's death and 
assigned an effective date of June 29, 2000, the date the RO 
received a claim for such benefits.  The appellant is 
claiming that she originally filed her claim in 1992 and that 
the award should be applied retroactively to that date.  See 
38 C.F.R. § 3.400(c) (providing criteria for establishing 
effective dates of death benefits awards).  

As the Board noted in its July 2008 remand, at the 
appellant's central office hearing before the undersigned 
Board member in May 2008, she testified that she filed a 
claim for death benefits with VA within several months after 
her husband's death on May [redacted], 1992.  The appellant testified 
that after notifying VA her husband had died, she received a 
benefits claims form.  The appellant recalled filling out the 
five-page form and answering questions pertaining to items 
such as her marriage, her children, and the veteran's 
previous marriage.  The appellant also recalled a section 
requesting information pertaining to Social Security 
Disability, but that she declined to fill out that section 
because the veteran had been deemed 100 percent disabled by 
that agency in January 1992.  The appellant testified that 
she mailed the form to VA, but could not recall to which RO 
she sent it.  

Although there was no evidence in the claims file that the 
appellant had filed a claim for DIC (dependency and indemnity 
compensation) prior to June 29, 2000, the Board explained 
that portions of the claims file had been misplaced, thus 
frustrating appellate review.  For example, in a letter from 
the Newark RO to the appellant, dated in December 2000, the 
RO referenced a previous letter sent to the appellant dated 
in October 2000.  The October 2000 letter, however, was not 
in the claims file.  In another letter from the Newark RO, 
dated in July 2003, the RO informed the appellant it had 
received her written disagreement with a VA decision dated 
May 5, 2003.  The Board failed to find a decision of that 
date.  

The Board also observed that one portion of the claims file 
included pages 9-15 of a statement of the case (SOC) dated in 
December 2001.  The remaining pages 1-8 and a cover letter to 
that SOC appeared much later in the claims file, after a 
memorandum to the appellant's representative dated in 
November 2007.  Also appearing in the claims file after the 
November 2007 memorandum was a February 2002 letter from the 
Newark RO to the appellant.  The placement of these documents 
at different portions of the claims file indicated that at 
some point, some documents had been removed and then put back 
in the claims file in a different order.  At the hearing, 
B.P., the appellant's sister, testified that she recalled a 
time when the appellant was upset because somebody at VA told 
her they dropped her file on the floor and may have lost some 
records.  

Given these circumstances, the Board concluded that portions 
of the claims file had been misplaced at no fault of the 
appellant's.  The Board remanded the claim and instructed the 
agency of original jurisdiction to assist the appellant in 
locating records that may have lost.  VA has a statutory duty 
to assist a claimant in developing a claim and VA must take 
additional steps when VA is unable to locate a claimant's 
records.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007); see also Washington v. 
Nicholson, 19 Vet. App. 362, 369-370 (2005).  

After the Board's remand, the claims file was sent to the VA 
RO in Huntington, West Virginia to fulfill the Board's remand 
directives.  According to a report of contact, dated in 
August 2008, an individual from the Huntington RO had 
contacted the Newark, Wilmington, and Philadelphia Regional 
Offices.  The Wilmington RO responded that no documents were 
found.  The Philadelphia located a temporary file and 
forwarded that to the Huntington RO in August 2008.  

An individual from the Newark RO responded in an email, dated 
in August 2008, that the case in question "is not at our 
office, we never had it."  The Huntington RO followed-up 
with an email explaining that the file was at that office and 
that it had contacted the Newark RO for records belonging to 
the veteran or appellant that may be at that facility.  There 
was no record that anybody from the Newark RO responded to 
that email.

Although somebody from the Newark RO reported that "they 
never had" the claims file, the claims file shows otherwise.  
The claims file showed that the veteran filed with that RO an 
application for compensation benefits in January 1992, an 
Application for United States Flag for Burial Purposes in May 
1992, an Application for Burial Benefits in December 1992, 
and an application for DIC (death benefits) in June 2000.  
The claims file also included numerous documents generated at 
that facility such as an April 1992 rating decision denying 
service connection for lung cancer, December 1992 
correspondence granting burial allowance, an April 2001 VCAA 
notice letter, the rating decision dated in July 2001 
granting service connection for the cause of death, a 
statement of the case in December 2001, a report of contact 
dated in November 2002, and correspondences dated in July 
2003 and December 2004.  A notice in the claims file revealed 
that the file was transferred from the Newark RO to the 
Philadelphia RO in August 2006.  

Thus, it is apparent that the Newark RO had in its possession 
a file belonging to the veteran/appellant as early as 1992 
and as late as August 2006.  Currently, the file includes no 
documents sent to, or received from, the veteran in between 
the Newark RO's correspondence dated in December 1992 and 
when it received the appellant's DIC claim in June 2000.  
There was no notice in the file indicating that it had been 
transferred to any other VA facilities, such as a records 
storage facility, between 1992 and June 2000.  Thus, it is 
probable that the file was in possession at the Newark RO for 
the entire time between 1992 and August 2006.

What the Board is attempting to do is have each facility that 
had possession of this file at any time between 1992 and the 
present conduct a diligent search of its facility to locate 
any evidence of correspondence between that facility and the 
appellant shortly after the veteran's death in May [redacted], 1992.  
Such evidence might include records or documents received 
from the appellant or reports of contact or notes documenting 
telephone calls the appellant may have made at that time.  
The Board recognizes the difficulties with conducting such 
searches at facilities that no doubt house voluminous amount 
records.  However, given that the claims file was at the 
Newark RO for a period possibly as long as 14 years, the 
response from that facility-"we never had it"-does not 
instill much confidence in that Board that it conducted a 
diligent search.  When remand orders are not complied with, 
the Board must insure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Stegall ruling applies here.

Accordingly, the case is REMANDED for the following action:

1.  On remand, the Newark RO should 
conduct a search of its facility to locate 
any evidence of correspondence between VA 
and the appellant shortly after the 
veteran's death in May [redacted], 1992.  Such 
evidence might include records or 
documents received from the appellant or 
reports of contact or notes documenting 
telephone calls the appellant may have 
made at that time.  

The Newark RO should also determine, to 
the extent reasonable and feasible, 
whether it sent or received the 
veteran/appellant's claims file to or from 
any VA facilities between January 1992 and 
August 2006.

2.  Thereafter, the appellant's claim of 
entitlement to an effective date prior to 
June 29, 2000, for the grant of service 
connection for the cause of the veteran's 
death should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




